Citation Nr: 1618761	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  11-19 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran had active duty for training from September 1980 to December 1980 and active duty from January 1981 to January 2001.  This included deployment to Southwest Asia from November 1990 to September 1991.  This matter comes before the Board of Veterans Appeals (Board) on appeal from a February 2009 rating decision issued by the RO in Columbia, South Carolina.  The RO in Montgomery, Alabama certified this case to the Board on appeal.

In August 2013, the Veteran presented testimony before the undersigned Veterans Law Judge at a videoconference hearing; a transcript of the hearing is of record.  In August 2014, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Following a review of the Veteran's file, the Board finds that the development requested in the Board's August 2014 remand has not been completely performed.  The Board is obligated by law to ensure that the RO complies with its directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall, 11 Vet. App. at 271.

The AOJ was instructed to schedule the Veteran for an appropriate examination to determine the nature and likely etiology of all diagnosed psychiatric disorders.  The examination was to include neuropsychological and/or personality testing as recommended by a 2008 VA examiner and to provide an opinion addressing whether any diagnosed psychiatric disorder was caused or aggravated by his various service-connected disabilities.  See August 2014 Board Remand.  

During VA examination in August 2015, the examiner found the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-5, but rather the diagnosis was unspecified depressive disorder.  Unfortunately there is no evidence that the Veteran underwent the requested neuropsychological and/or personality testing and the examiner otherwise failed to address the etiology of the unspecified depressive disorder.  In this case, the examination report is clearly not responsive to the Remand order and is inadequate.  

Accordingly, the case is REMANDED for the following action:

1.  Contact any appropriate VA Medical Center and obtain and associate with the electronic claims file all outstanding records of treatment to include all records dated after August 2015.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant non-VA medical records that are not already of record.  After securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination.  This examination should be provided by a different examiner than the one who conducted the August 2015 examination.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  The examiner must elicit from the Veteran a detailed history of the onset and progression of relevant symptoms.  All indicated tests and studies should be performed, and specifically neuropsychological and/or personality testing as recommended by the 2008 VA examiner, the examiner must review the results of any testing prior to completing the report.  

Specifically, the examiner must identify all appropriate psychiatric diagnoses.  If depression, PTSD, psychosis, and/or anxiety disorder are not diagnosed, a full explanation addressing the prior diagnoses of record must be provided (regardless if those diagnoses are no longer present).

a.  If a diagnosis of PTSD is appropriate, the VA examiner must explain how the diagnostic criteria of DSM-5 are met, to include identification of the specific stressor(s) underlying the diagnosis, and comment upon the link between the current symptomatology and one or more of the in-service stressors.  The examiner should also note the particulars of this Veteran's medical history, including the private and VA diagnoses of PTSD made in April 2007 The examiner should further note the Veteran's verified stressor of a February 1991 scud missile attack, and his service in Southwest Asia from November 1990 to September 1991 and any stressor incurred there related to the Veteran's fear of hostile military or terrorist activity. If the criteria for PTSD are not met, the examiner should explain why not.  

b.  If the Veteran is found to have a psychiatric disorder other than PTSD, the examiner is requested to provide an opinion as to whether it is at least as likely as not i.e., at least a 50 percent probability or greater, that any such currently diagnosed psychiatric disorder is causally related to his military service, to include his in-service stressors.  The examiner should note the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  In this case, the Veteran's medical history includes depression as diagnosed at the June 2005 VA examination, an anxiety disorder not otherwise specified as diagnosed in March 2005 in the VA treatment records, and psychosis as diagnosed in the private treatment records in April 2007.  If any diagnosed psychiatric disorder cannot be regarded as having had its onset during active service, the examiner should explicitly indicate so and provide an appropriate explanation.  

c.  Finally, in the alternative, the examiner should provide an opinion regarding whether it is at least as likely as not (whether there is a 50 percent or greater probability) that any currently diagnosed psychiatric disorder is caused or aggravated by his service-connected sleep apnea, migraine headaches, and orthopedic conditions, including a lumbar spine disorder, right knee disorder, and left, knee disorder.  The examiner should particularly discuss the June 2005 VA examination report as to the effects of recurrent pain and fatigue on the Veteran's symptoms of mood dysphoria.  If no aggravation is found, the examiner should specifically indicate so and explain why that is.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

